DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Response to Arguments
Applicant’s arguments, with respect to the Claim Objections of Claim 9 have been fully considered and are persuasive.  The Claim Objections of Claim 9 have been withdrawn. 
Applicant’s arguments, with respect to the Specification Objections have been fully considered and are persuasive.  The Specification Objections have been withdrawn. 
Applicant’s arguments, with respect to the 35 USC 112(b) Rejections of Claim 8 have been fully considered and are persuasive.  The 35 USC 112(b) Rejections of Claim 8 have been withdrawn. 
Applicant’s arguments, with respect to the rejection(s) of Claims 1-8 under 35 USC 102(a)(1)/(a)(2) and 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, new grounds of rejection is made in view of amendments, as stated below. 
Examiner notes that Applicant has made no arguments against the claim interpretation under 35 USC 112(f) of Claim 1, nor 35 USC 102(a)(1)/(a)(2) Claim Rejections of Claims 8-9 nor 35 USC 103 Claim Rejections of Claims 2-7. 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph: 
(A)	the claim limitation uses the term "means" or "step" or a term used as a substitute for "means" that is a generic placeholder (also called a nonce term or a non­structural term having no specific structural meaning) for performing the claimed function;
(B)	the term "means" or "step" or the generic placeholder is modified by functional language, typically, but not always linked by the transition word "for" (e.g.,
"means for'') or another linking word or phrase, such as "configured to" or "so that"; and
(C)	the term "means" or "step" or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word "means" ( or "step") in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word "means" (or "step") in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word "means" (or "step") are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word "means" (or "step") are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. 
Regarding Claim 1 , Ln 3, the limitation "actuation means" is interpreted under 35 USC 112(f) as meaning an electromechanical device, per Para [0038]. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 12, Ln 2 the limitations “separate” and “a profile extrusion line” are indefinite for failing to particularly point out and distinctly claim what the limits of separate are, whether simply not in intimate contact, required to be in distinct areas of a manufacturing facility, required to be in distinct manufacturing buildings, etc. and whether a profile extrusion line is required or not, since the claims are drawn to a stretching machine, and not an extrusion device nor process. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3 and 8-11 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Talbot (US 2, 920,755), hereinafter Talbot.
Regarding Claim 1, Talbot discloses a stretching machine for extruded profiles (Col 1, Ln 2-9) comprising: 
a stretching head (13) (Col 2, Ln 15, “plate gripper head”) capable of translating along a predetermined direction on a basement (Col 2, Ln 16-17); 
actuation means for translationally actuating the stretching head with respect to the basement (Col 2, Ln 19; Examiner notes that Talbot discloses the ubiquity of device elements, such as a basement, interpreted herein as the device frame or actuating means for the stretching heads, by stating that “neither shown nor described specifically inasmuch as it is not considered to be necessary to do so in order to have a complete understanding of the invention herein disclosed”), characterized in that the actuation means comprising: 
a mechanical drive comprising at least one motor element (15) which is integral with said stretching head and said basement and at least one driven element (14), operatively connected to the at least one motor element and integral with said stretching head and said basement (Col 2, Ln 60-64; as illustrated at least in Fig 1), and 
an electric motor (16 (17) (Col 2, Ln 63-64; Examiner notes the electric motor is disclosed as a “selsyn” also known as a self synchronous wound induction electric motor, as evidenced by All About Circuits [webpage accessed05AUG2022], hereinafter Circuits) operatively connected to the motor element of the mechanical drive (as illustrated at least in Fig 1); and 
a counter-head (12) (Col 2, Ln 15, “plate gripper head”) having an adjustable position on the basement in relation to the stretching head and being kept fixed during the stretching process (Col 2, Ln 16-17), wherein the stretching head and the counter-head are capable of clamping opposite longitudinal ends of said extruded profiles to be stretched and are mounted on the basement at the longitudinal ends of said extruded profiles (as illustrated at least in Fig 1). 
Regarding Claim 2, Talbot discloses all aspects of the claimed invention, as stated above.  Talbot further discloses mechanical drive is a rack (14) and pinion (15) drive, wherein the pinion forms said at least one motor element and the rack forms said at least one driven element (Col 2, Ln 60-64). 
Regarding Claim 3, Talbot discloses all aspects of the claimed invention, as stated above.  Talbot further discloses the pinion (15) is integral with the stretching head and the rack (14) is integral with the basement (Col 2, Ln 60-64). 
Regarding Claim 8, Talbot discloses all aspects of the claimed invention, as stated above.  Talbot further discloses the electric motor is operatively connected to the motor element of the mechanical drive with the interposition of a reduction gear (Col 2, Ln 60-71; as illustrated in at least Fig 1; Examiner notes the enmeshed gears illustrated are clearly different sizes, and thus constitute a reduction gearing arrangement). 
Regarding Claim 9, Talbot discloses all aspects of the claimed invention, as stated above.  Talbot further discloses the electric motor has a first rotation axis perpendicular to a second rotation axis of the motor element of the mechanical drive (as illustrated at least in Fig 1; Examiner notes the motor, e.g. [16], is illustrated to be oriented such that its rotational centerline is right–to–left in Fig 1 and the pinion [15] is illustrated to be a circular element, thus requiring the shaft centerline and pinion to be perpendicular to each other). 
Regarding Claim 10, Talbot discloses all aspects of the claimed invention, as stated above.  Talbot further discloses the reduction gear is a planetary gear (Col 2, Ln 72, Col 3, Ln 1-2 & 6-7, Fig 2, discloses a differential gear train [23] comprised of sun gears [26], idler gears [27] and case [28], thus constituting a planetary gear). 
Regarding Claim 11, Talbot discloses all aspects of the claimed invention, as stated above.  Talbot further discloses the reduction gear is an angular planetary gear (as illustrated in at least Fig 2, the sun [26] and idler [27] gears are arranged at right angles to one another, and therefore constitute an angular planetary gear). 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 4 are rejected under 35 U.S.C. 103 as being unpatentable over Talbot. 
Regarding Claim 4, Talbot discloses all aspects of the claimed invention, as stated above.  Talbot further discloses the pinion (15) is integral with the stretching head and the rack (14) is integral with the basement (Col 2, Ln 60-64).  Talbot is not explicit to the pinion is integral with the basement and the rack is integral with the stretching head.  However, arrangement of the rack to translate along a predetermined direction, and attachment of the pinion to the basement would be a simple substitution of component parts, with the expectation of predictable results. 
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the stretching machine, as disclosed by Talbot, to place the pinion to be integral with the basement and the rack to be integral with the stretching head, to enable the stretching heads to be moved as required by the manufacturing process. 
Claims 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Talbot, in view of Asselborn, et alia (US 3,819,073), hereinafter Asselborn, further in view of Quitmeyer, et alia (US 2007/0051847), hereinafter Quitmeyer and Villareal, et alia (US 2014/0102714), hereinafter Villareal. 
Regarding Claim 5, Talbot discloses all elements of the claimed invention, as stated above.  Talbot is silent to the mechanical drive is a ball screw, a roller screw, or a satellite roller screw drive. 
Asselborn teaches a stretching machine for extruded profiles (Col 1, Ln 6-11 ).  Asselborn further teaches the mechanical drive is a screw (7) (Col 6, Ln 17; as illustrated in Fig 1 ). Asselborn further teaches the screw element forms said at least one motor element and a nut (8) (Col 6, Ln 19; as illustrated in Fig 1) element forms said at least one driven element (Col 6, Ln 19-23). Asselborn is not explicit to the type of screw. 
Quitmeyer teaches a type of actuator for translational motion (Para [0005], Ln 4-6).  Quitmeyer further teaches that screw types, (e.g., ballscrew and rollerscrew) are interchangeable (Para [0016], Ln 4-6, Ln 8-13).  Quitmeyer further teaches the advantage of screw actuators, that is they are compact, lightweight, resistant to vibration and shock, and includes redundant, dissimilar position feedback sensors (Para [0001], Ln 1-4). 
Villareal teaches a type of actuator for translational motion (Para [0035], Ln 6-7). Villareal further teaches that planetary rollerscrew (also known as a satellite roller screw) is a type of ballscrew (Para [0035], Ln 6-7). 
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to replace the cable and drum mechanical drive, as disclosed by Talbot, with the screw mechanical drive, as taught by Asselborn, and further evidenced by Quitmeyer and Villareal, in order to provide a longer lasting drive, which is compact, lightweight, resistant to vibration and shock, and includes redundant, dissimilar position feedback sensors. 
Regarding Claim 6, combined Talbot/Asselborn/Quitmeyer/Villareal discloses all elements of the claimed invention, as stated above.  Talbot is silent to the screw element is integral with the stretching head and the nut element is integral with the basement.  Examiner notes the screw and nut elements must be connected to the either the stretching head and basement, in order to effect the motion of the stretching head as required by the manufacturing process. 
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the stretching machine, as taught by combined Talbot/Asselborn/Quitmeyer/Villareal, to include the screw element is integral with the stretching head and the nut element is integral with the basement, in order to effect the motion of the stretching head as required by the manufacturing process. 
Regarding Claim 7, combined Talbot/Asselborn/Quitmeyer/Villareal discloses all elements of the claimed invention, as stated above.  Talbot is silent to the screw element is integral with the basement and the nut element is integral with the stretching head.  Examiner notes the screw and nut elements must be connected to the either the stretching head and basement, in order to effect the motion of the stretching head as required by the manufacturing process. 
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the stretching machine, as taught by combined Talbot/Asselborn/Quitmeyer/Villareal, to include the screw element is integral with the basement and the nut element is integral with the stretching head, in order to effect the motion of the stretching head as required by the manufacturing process. 
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Talbot, in view of Yack, (US 2,720,310), hereinafter Yack. 
Regarding Claim 12, Talbot discloses all aspects of the claimed invention, as stated above.  Talbot is not explicit to the stretching machine is configured for operation on a processing line separate from a profile extrusion line. 
Yack teaches method and device for stretching an extruded workpiece (Col 1, Ln 35-37).  Yack further teaches the stretching operation is separate from the extrusion process, and therefore form the extrusion line (Col 1, Ln 35-37). 
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the stretching machine, as disclosed by Talbot, to include a separate profile extrusion line, in order to modularize the manufacturing process, promoting efficiency and ease of operation and maintenance. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Yamamoto, et alia (US 2009/0320549), hereinafter, Yamamoto. Yamamoto teaches a conveying apparatus for an extrusion machine, having various drive elements and combined arrangements. 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Fred C Hammers whose telephone number is (571)272-9870. The examiner can normally be reached M-F, 0080-1700.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Eiseman can be reached on (571) 270-3818. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/FRED C HAMMERS/
Examiner
Art Unit 3725



/ADAM J EISEMAN/           Supervisory Patent Examiner, Art Unit 3725